Citation Nr: 1133698	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  08-30 123A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and B.L., an observer


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1967 to January 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In April 2011, the Veteran testified before the undersigned Veterans Law Judge during a Travel Board hearing held at the RO.  A transcript of that hearing has been associated with the claims file.  

In Rice v. Shinseki, 22 Vet. app. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  As such, the issue of entitlement to a TDIU has been included as an issue on appeal.

The issues of an increased rating for PTSD and TDIU being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDING OF FACT

Resolving all doubt in the Veteran's favor, the Veteran's current sleep apnea disorder is related to his military service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCCA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable result or be of assistance to this inquiry.  

In the decision below, the Board grants the claim of service connection for sleep apnea.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Legal Criteria for Service Connection

Service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 11154(b); 38 C.F.R. § 3.304(d).  To establish service connection, however, there must be medical evidence of a nexus between the current disability and the combat injury.  See Dalton v. Nicholson, 21 Vet. App. 23, 36- 37 (2007); Libertine v. Brown, 9 Vet. App. 521, 523- 24 (1996).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be more persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Sleep Apnea

The Veteran claims that his currently diagnosed sleep apnea is related to his military service.  He essentially claims that he experienced sleep difficulties, to include loud snoring and interrupted breathing, during his combat service in the Republic of Vietnam, and that his symptoms continued following his separation from active duty.  Resolving all doubt in the Veteran's favor, the Board finds that service connection is warranted for sleep apnea.  According, the appeal must be granted.  

A review of the Veteran's service personnel records confirms his service in the U.S. Army from July 1967 to January 1973, to include service in Vietnam.  His DD 214 lists his military occupational specialty as an attack helicopter pilot.  These records show that he was awarded the Bronze Star medal and the Purple Heart, which are both indicative of his participation in combat.  Thus, the presumptions afforded to combat Veterans under 38 U.S.C.A. § 1154 applies in this case.

The Veteran's service treatment records have been reviewed and are negative for reports or diagnoses related to any sleep impairment.

The Veteran's post-service private treatment records document his reports of sleep difficulty.  An August 2006 private treatment record documents the Veteran's report that he was not sleeping well and that he stopped breathing a night.  These records show that he was prescribed a continuous positive airway pressure (CPAP) machine in October 2006.

The Veteran submitted statements dated in August 2007 and September 2008 from a fellow service member, J.D.R. in support of his claim.  J.D.R. reported that he served with the Veteran during his service in the Republic of Vietnam.  He stated that during their Vietnam service, his living quarters abutted the Veteran's room and that he was often awaken due to the Veteran's loud snoring.  J.D.R. reported that during this time the Veteran appeared tired and somewhat haggard.  According to J.D.R., the Veteran told him that he was reluctant to seek medical treatment for his sleep difficulty and snoring because he did not want to jeopardize his military career and did not want to be removed from flight status.  J.D.R. stated that this was the prevailing attitude of all aviators.  He also stated that he shared sleeping quarters with the Veteran on several occasions following their return from Vietnam, during which the Veteran snored loudly, frequently gasped for air, and stopped breathing.  He reported that he discussed the Veteran's snoring with his first wife following their return from Vietnam, and that she informed him that the Veteran's snoring had continued.  

Also associated with the claims file are letters dated in February 2007 and October 2008 from the Veteran's ex-wife, in which she described his sleep difficulties.  The Board notes that although she states otherwise, her February 2007 letter does not specifically address the Veteran's sleep symptomatology.  Nevertheless, the Veteran's ex-wife explained in the October 2008 letter that following the Veteran's return from Vietnam in 1969 she observed his loud and persistent snoring, gasping for breath, interrupted breathing, and daytime fatigue and sleepiness.  

In a December 2007 statement, the Veteran wife described his history of snoring and nighttime breathing difficulties.  She reported that she married the Veteran in 1975 and that he snored every night for approximately thirty-two years.  She reported that she had difficulty sleeping due to the Veteran's snoring.  She also observed episodes during which he would stop breathing while sleeping, gasp, and continue to snore.  His wife reported that his symptoms improved after he underwent sleep testing in 2006.

In support of his claim, the Veteran submitted a December 2007 letter from his private treating physician, M.A., M.D., in which the physician reported that the Veteran was diagnosed with sleep apnea in 2006.  Dr. M.A. explained that sleep apnea was defined around 1980 and that prior to this time, doctors did not know that the condition existed clinically.  He relayed that the Veteran had a long standing history of insomnia, snoring, and daytime somnolence; he reported that the Veteran's history was very compatible with sleep apnea since the late 1960's.  Dr. M.A. stated that he reviewed affidavits from the Veteran's wife, ex-wife, and military friend J.D.R., who all reported the Veteran's history of snoring, restless sleep, and gasping breath at night, consistent with apnea.  Based on the information provided, to include the Veteran's own statements, Dr. M.A. opined that it was more likely than not that the Veteran suffered from sleep apnea since the late 1960's.  

Additionally, the Veteran submitted an October 2008 letter from his private physician, J.C., M.D., who is board certified in sleep medicine and a specialist in sleep disorders.  Dr. J.C. stated that the Veteran underwent a sleep study at his clinic in October 2006, after which he was diagnosed with sleep apnea.  Based on his review of the Veteran's service medical records, the lay statements from the Veteran's wife (December 2007 Statement), ex-wife (February 2007 Statement), and J.D.R. (August 2007 Statement), and the results of the sleep study, Dr. J.C. opined that the Veteran's sleep apnea more likely than not had its nexus in the period of his military service.  He went on to explain that sleep apnea was not identified or widely recognized as a medical impairment until symptoms, such as excessive fatigue and complications, appeared.  He stated that any medical evidence prior to that time would not include a complaint, or diagnosis of sleep apnea.  Thus, he concluded that the absence of references of sleep apnea in the medical records dated prior to 1980 does not imply or establish that a person did not suffer from sleep apnea.  Dr. J.C. further explained that a person can suffer from sleep apnea for years, or even decades, before their symptoms are identified and they are referred for an evaluation and treatment.  He stated that a patient can seldom identify the obvious symptoms of loud snoring, gasping for breath, etc., since the patient is asleep when they occur.  The physician noted that it was not until the Veteran complained to Dr. M.A. of major and persistent sleep problems that his sleep apnea symptoms were finally recognized and evaluated.  He stated that this was medically understandable and consistent with many sleep apnea cases.  Dr. J.C. highlighted that the Veteran's service treatment records were negative for complaints of sleep apnea, but that this was fully understandable and did not lead to any negative conclusions.  He again noted his review of the lay statements of record and stated that he found these statements to be credible accounts of the Veteran's history of sleep apnea symptoms.  In conclusion, Dr. J.C. reiterated his opinion that it was more likely than not that the Veteran's sleep apnea had its nexus during his military service and that it went undetected until 2006.

In numerous statements submitted throughout the pendency of the appeal, the Veteran described his in-service and post-service sleep symptomatology.  In statements dated in October 2008 and April 2011, he explained that his service treatment records were silent for reports of sleep problems because during that era Army pilots never complained of sleep problems to a doctor or flight surgeon.  He essentially stated that the prescribed in-service treatment for pilots who complained of sleep problems would be either temporary or permanent non-flying duties.  According to the Veteran, this would be detrimental to a pilot's career.  To further support his contentions in this regard, the Veteran submitted statements dated in November 2010 from R.A.B., and J.I., in which both stated that they served as pilots in the Army during Vietnam; both men essentially stated that pilots during that time did not report any sleep problems to military flight surgeons as they did not want to risk "getting grounded," in that they would be unable to fly.  

In light of the foregoing, the Board finds that the evidence of record supports a finding of service connection for sleep apnea.  The medical evidence of record evidence shows that the Veteran was diagnosed with sleep apnea in October 2006; thus he is currently diagnosed with the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  As discussed further below, the competent and credible lay and medical evidence indicate that his current sleep apnea is attributable to his military service.  Thus, service connection for sleep apnea is granted.  

The Board has considered the contentions of the Veteran and the numerous lay statements that he has experienced sleep impairments ever since his military service.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board notes that the Veteran, his wife, fellow service member J.D.R., and ex-wife are all competent to report their observations as to the nature and onset of the Veteran's sleep difficulties.  The lay statements all relay that the Veteran exhibited loud snoring and interrupted/disturbed breathing during his military service.  Moreover, the Board finds their statements in this instance to be credible, as there is no conflicting evidence of record to refute their statements.  The Board also notes that the Veteran's statements as to the onset of his sleep difficulties during his service in Vietnam are presumed credible in light of his combat service.  See 38 U.S.C.A. § 1154(b).  Therefore, the Board finds that the lay statements of the Veteran, his wife, his friend J.D.R., and his ex-wife describing the onset and chronicity of his sleep difficulty that first manifested during service to be credible and supported by the later diagnoses.  Id.  

The Board also finds the December 2007 opinion of Dr. M.A. and October 2008 opinion from Dr. J.C. to be highly probative in this regard.  Drs. M.A. and J.C. essentially opined that the Veteran's sleep apnea is related to his in-service sleep difficulties.  These opinions are considered probative as they are definitive, and based upon a clinical evaluation of the Veteran and review of the Veteran's medical records and competent lay statements of record.  Accordingly, the opinions are found to carry significant probative weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448- 49 (2000).

In light of foregoing, and the Federal Circuit's decision in Davidson, the Board finds that service connection for sleep apnea is warranted.  Accordingly, the claim will be granted on the basis of the application of benefit of the doubt in the Veteran's favor. 



ORDER

Service connection for sleep apnea is granted, subject to the laws and regulations governing monetary awards.


REMAND

Unfortunately, a remand is required with respect to the Veteran's increased rating and TDIU claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A; 38 C.F.R. § 3.159(c).

In an October 2008 statement and during the April 2011 Travel Board hearing, the Veteran indicated he was receiving disability benefits from the Social Security Administration (SSA) due to his service-connected PTSD.  His SSA records are not on file and must be obtained before deciding his claims since these records may be relevant to his claim for an increased disability rating, as well as his claim for a TDIU.  38 U.S.C.A. § 5103(c)(3); 38 C.F.R. § 3.159(c)(2).  VA has a duty to make reasonable efforts to assist a claimant to obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a)(1); 38 C.F.R. § 3.159(c).  Although disability determinations by the SSA are not controlling on VA, they are pertinent to the adjudication of a claim for VA benefits and VA has a duty to assist the Veteran in gathering these records.  Voerth v. West, 13 Vet. App. 117, 121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  VA must make as many requests as necessary to obtain relevant SSA records, unless a determination is made that the records do not exist or that further efforts would be futile.  38 C.F.R. § 3.159(c)(2).  Thus, a remand is warranted to obtain these records.

Additionally, it is unclear from the current evidence of record whether all of the Veteran's private medical records relevant to his claims have been associated with the claims file.  A December 2010 letter from T.P.F., Ph.D., CTS, reflects that the medical professional has treated the Veteran for his psychiatric symptomatology.  However, the claims file only includes treatment records from Dr. T.P.F. dated up until July 2010.  Thus, it is unclear whether there are any additional private treatment records that have not yet been associated with the claims file.  Thus, on remand the RO/AMC shall contact the Veteran and request that he identify the names, dates, and locations of all private medical facilities from which he received medical treatment for his PTSD so that any outstanding records may be associated with the claims file.  

As a final matter, and as indicated in the introduction, the Board has included TDIU as an issue on appeal pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that TDIU is part and parcel to a claim for an increased rating when the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which the increased rating is sought.  Id. at 445.  Here, the Veteran essentially testified during the April 2011 Travel Board hearing that he was unable to work due to his service-connected PTSD.  Based on the Veteran's statements, the Board finds that issue of entitlement to TDIU has been raised by the evidence of record.  Additionally, the Veteran testified to having PTSD symptoms which was not addressed during his August 2010 examination.  The Board finds that another VA examination is needed to address the severity of his PTSD symptoms.

However, appellate review of the TDIU element of the Veteran's claim at this time would be premature.  In this regard, the Veteran should be sent a VCAA notice letter regarding the TDIU element of his claim.  This letter should notify the Veteran and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate TDIU.  The notice should also indicate what information or evidence should be provided by the Veteran, to include a formal application form and an employment information form, and what information or evidence VA will attempt to obtain on the Veteran's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  Thereafter, the RO should undertake any additional developed deemed necessary to adjudicate the claim for TDIU benefits.


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall request from the SSA all records associated with the Veteran's disability claim(s).  Specifically, the RO/AMC shall request copies of the disability determination and all medical records considered.  If no records are available or do not exist, a response to that effect must be documented in the claims file, and the Veteran must be notified.

2.  The RO/AMC shall contact the Veteran and request that he provide the names of all VA and private medical facilities and physicians who have treated him for his service-connected PTSD.  In so doing, the Veteran must include the dates of said treatment at any of the identified facilities.  All necessary authorizations from the Veteran should be obtained.  If identified records are not able to be obtained, all efforts to obtain such records should be documented in the claims file and the Veteran should be informed of the inability to obtain such records.

3.  The RO/AMC shall provide the Veteran with a letter that complies with the notification requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), and Dingess v. Nicholson, 19 Vet. app. 473 (2006).  The letter should explain what information or evidence (medical or lay) is necessary to substantiate the TDIU element of the Veteran's claim.  It should indicate the information and evidence that is to be provided by the Veteran, including a formal application form and an employment information form, and that VA will attempt to obtain on his behalf.  It also should include information concerning the assignment of disability ratings and effective dates, keeping in mind that TDIU is part of an increased rating claim.

4.  Schedule the Veteran for a psychiatric VA examination to determine the current level of severity of the service connected PTSD.

The Veteran's claims folder must be made available to and reviewed by the examining physician.  In connection with the examination, the examiner should address the following:

a) Describe all symptoms caused by the service-connected PTSD.  In this regard, the examiner should review the April 2011 Travel Board hearing transcript, to specifically include page 16.

b)  Describe the severity of each symptom of PTSD.  In this regard, the examiner should assign a GAF score, as well as an interpretation of the scores meaning.

c)  The examiner should state whether any found depression, alcohol abuse or any other psychiatric diagnosis is related to the Veteran's service-connected PTSD.  If a relationship is found, the examiner should discuss the impact of the disorders on the Veteran's social and occupational adaptability.

d) The examiners should describe what type of employment activities would be limited due to the service-connected PTSD including any related disability (i.e. depression and/or alcohol abuse).  .

e) In offering opinions, the examiners should take into consideration all the evidence of record, to include medical records as well as the Veteran's statements and arguments, accepted medical principles and objective medical findings.  In other words, all opinions expressed should be accompanied by supporting rationale.

5.  Upon completion of the above, the RO shall adjudicate the Veteran's claim for an increased rating for PTSD, including a claim for a TDIU rating.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


